NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



MITCHELL W. REIBLICH,                    )
DOC #C11100,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D16-4087
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 25, 2018.

Appeal from the Circuit Court for
Sarasota County; Debra Johnes
Riva and Charles E. Roberts, Judges.

Howard L. Dimmig, II, Public Defender,
and Clayton R. Kaeiser, Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and BLACK and ROTHSTEIN-YOUAKIM, JJ., Concur.